In an action to foreclose a mortgage upon real property, the plaintiffs appeal from so much of a judgment, of foreclosure and sale, of the Supreme Court, Nassau County, entered March 24, 1960, as fails to award to the plaintiffs all the relief demanded in the complaint. Judgment modified on the facts by increasing the amount awarded to plaintiffs under the first and third decretal paragraphs by the sum of $6-1.30 with appropriate interest and with an appropriate increase in the additional allowances under sections 1512 and 1513 of the Civil Practice Act. As so modified, judgment affirmed, with costs to defendant Suozzi. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. Defendant Suozzi concedes that the judgment should be increased by the sum of $61.30. In all other respects, the decision of the Special Term was proper. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur. Settle order on five days’ notice.